


110 HR 6766 IH: CARE Act
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6766
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Udall of Colorado
			 (for himself and Mr. Perlmutter)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Energy Employees Occupational
		  Illness Compensation Program Act of 2000 to expand the category of individuals
		  eligible for compensation, to improve the procedures for providing
		  compensation, and to improve transparency, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Compensation and Respect for Energy
			 Workers Act of 2008 or the CARE Act.
		2.Expansion of
			 cancers for which individuals are eligible to receive compensation under the
			 Energy Employees Compensation Program Act of 2000 and the Radiation Exposure
			 Compensation ActSection
			 4(b)(2) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note) is
			 amended—
			(1)by striking (other than chronic
			 lymphocytic leukemia) and inserting (including chronic
			 lymphocytic leukemia);
			(2)by inserting posterior subcapsular
			 cataracts, nonmalignant thyroid nodular disease, parathyroid adenoma, malignant
			 tumors of the brain and central nervous system, brochio-alveolar carcinoma,
			 benign neoplasms of the brain and central nervous system, after
			 disease),; and
			(3)by striking
			 or lung and inserting lung, skin, kidney, salivary gland,
			 rectum, pharynx, or prostate.
			3.Distribution of
			 information to claimants and potential claimants
			(a)Independent
			 physicians for performance of medical and impairment
			 screeningsParagraph (2) of subsection (b) of section 3631 of the
			 Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7384v) is amended—
				(1)in subparagraph
			 (A), by striking and at the end;
				(2)by redesignating
			 subparagraph (B) as subparagraph (C); and
				(3)by inserting
			 after subparagraph (A) the following:
					
						(B)lists of
				physicians qualified to perform medical and impairment screenings on matters
				relating to the compensation program who are identified for purposes of this
				subparagraph by one or more independent medical associations, institutions of
				higher education, or both selected by the President for purposes of this
				subparagraph;
				and
						.
				(b)Notice of
			 available benefitsSuch section is further amended by adding at
			 the end the following:
				
					(d)Notice to
				claimants on available benefitsThe President shall provide to an
				individual who files a claim for compensation under this subtitle or subtitle E
				written notice on the benefits for which the individual may be eligible under
				this
				Act.
					.
			4.Enhancement of
			 site profiles of Department of Energy facilities
			(a)Inclusion of
			 trade names of chemicals in site profilesSubsection (c) of
			 section 3633 of the Energy Employees Occupational Illness Compensation Program
			 Act of 2000 (42 U.S.C. 7384w–1) is amended by adding at the end the following
			 new sentence: In identifying any chemical commonly used in a building or
			 process of a facility, an exposure assessment shall include the trade name (if
			 any) of such chemical..
			(b)Public access
			 to site profiles and related informationSuch section is further
			 amended by adding at the end the following:
				
					(e)Public access
				to site profiles and related informationThe Secretary of Labor
				shall make available to the public each site profile prepared under subsection
				(a) and any other database used by the Department to evaluate claims for
				compensation under this
				Act.
					.
			5.Payment of
			 compensation to survivors and estates of contractor employeesSection 3672 of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s–1) is
			 amended to read as follows:
			
				3672.Compensation
				to be providedSubject to the
				other provisions of this subtitle:
					(1)Contractor
				employees
						(A)In
				generalA covered DOE contractor employee shall receive
				contractor employee compensation under this subtitle in accordance with section
				3673.
						(B)Compensation
				after death of contractor employeeExcept as provided in
				paragraph (2)(B), if the death of a contractor employee occurs after the
				employee applies for compensation under this subtitle but before such
				compensation is paid, the amount of compensation the employee would have
				received under this paragraph shall be paid to a survivor of the employee (for
				purposes of section 3674) or, if the employee has no survivors, the estate of
				the employee.
						(2)Survivors
						(A)In
				generalExcept as provided in subparagraph (B), a survivor of a
				covered DOE contractor employee shall receive contractor employee compensation
				under this subtitle in accordance with section 3674.
						(B)Election of
				contractor employee compensation or survivor compensationA
				survivor who is otherwise eligible to receive compensation pursuant to both
				subparagraph (A) and paragraph (1)(B) shall not receive compensation pursuant
				to both subparagraph (A) and paragraph (1)(B), but shall receive compensation
				pursuant to subparagraph (A) or paragraph (1)(B), as elected by the
				survivor.
						.
		6.Expansion of
			 authority of Ombudsman of Energy Employees Occupational Illness Compensation
			 ProgramSection 3686 of the
			 Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7385s–15) is amended—
			(1)by amending subsection (c) to read as
			 follows:
				
					(c)DutiesThe
				duties of the Office shall be as follows:
						(1)To assist
				individuals in making claims under this subtitle and subtitle B.
						(2)To provide
				information on the benefits available under this subtitle and subtitle B and on
				the requirements and procedures applicable to the provision of such
				benefits.
						(3)To act as an
				advocate on behalf of individuals seeking benefits under this subtitle and
				subtitle B.
						(4)To make
				recommendations to the Secretary regarding the location of centers (to be known
				as resource centers) for the acceptance and development of
				claims for benefits under this subtitle and subtitle B.
						(5)To carry out such
				other duties as the Secretary shall
				specify.
						;
			(2)in subsection
			 (d), by inserting or subtitle B after this
			 subtitle;
			(3)in subsection
			 (e), by inserting and subtitle B after this
			 subtitle each place it appears; and
			(4)by striking
			 subsection (g) and inserting the following:
				
					(g)Contract
				authorityThe Ombudsman may contract for the services of
				individuals with expertise in such matters, including health physics, medicine,
				industrial hygiene, and toxicology, as the Ombudsman considers appropriate for
				the performance of the duties of the
				Office.
					.
			7.Extension of
			 time for claimants to respond to requests for informationIf the Secretary of Labor requests
			 information from an individual who has filed a claim for compensation under the
			 Energy Employees Occupational Illness Compensation Program Act of 2000 with
			 respect to that claim, the individual shall have not less than 120 days to
			 respond to the request.
		8.Extension of
			 statute of limitations for judicial review of contractor employee
			 claims
			(a)In
			 generalSection 3677(a) of
			 the Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7385s–6(a)) is amended by striking within 60 days and
			 inserting not later than 1 year.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to final decisions of the Secretary of Labor under subtitle E of the
			 Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7385s et seq.) issued on or after the date of the enactment of this
			 Act.
			9.Payment of
			 transportation expenses and for personal care services
			(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the Secretary of Labor shall
			 prescribe regulations to provide for the direct payment to providers of the
			 costs to individuals described in subsection (b) of—
				(1)personal care
			 services (as that term is used in section 30.403 of title 20, Code of Federal
			 Regulations (as in effect on the day before the date of the enactment of this
			 Act)) authorized pursuant to section 3629 of the Energy Employees Occupational
			 Illness Compensation Program Act of 2000 (42 U.S.C. 7384t); and
				(2)necessary and
			 reasonable transportation expenses incident to securing medical services,
			 appliances, or supplies pursuant to section 3629(c) of such Act.
				(b)Covered
			 individualsAn individual described in this subsection is an
			 individual who receives medical benefits under section 3629(a) of the Energy
			 Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C.
			 7384t(a)).
			10.Enhancement of
			 transparency in claims process
			(a)Information
			 provided upon denial of claim; correspondence in easily understandable
			 languageNot later than 90 days after the date of the enactment
			 of this Act, the President shall prescribe regulations to ensure that—
				(1)any notification
			 to an individual making a claim under the Energy Employees Occupational Illness
			 Compensation Program Act of 2000 that the claim has been denied, and all other
			 correspondence with such an individual with respect to a claim, are written in
			 language that is clear, concise, and easily understandable; and
				(2)any such
			 notification is accompanied by an explanation of the reasons for denying the
			 claim and a description of the information, if any, the individual could have
			 submitted that might have resulted in approval of the claim.
				(b)Document
			 retentionNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Labor and the Secretary of Energy shall jointly
			 prescribe regulations to ensure that the Department of Labor and the Department
			 of Energy—
				(1)retain all
			 original documents in the possession of such Departments related to a
			 Department of Energy facility if—
					(A)employees of that
			 facility might reasonably be expected to file claims for compensation under the
			 Energy Employees Occupational Illness Compensation Program Act of 2000;
			 and
					(B)the documents
			 might reasonably be expected to be used by such employees in making such
			 claims; and
					(2)provide such
			 employees access to such documents.
				11.Definition of
			 member of special exposure cohort
			(a)In
			 GeneralSection 3621(14) of
			 the Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7384l(14)) is amended by adding at the end the following new
			 subparagraph:
				
					(D)The employee was
				so employed for a number of work days aggregating at least 250 work days before
				January 1, 2006, by the Department of Energy or a Department of Energy
				contractor or subcontractor at the Rocky Flats site in
				Colorado.
					.
			(b)ReapplicationA
			 claim that an individual qualifies, by reason of section 3621(14)(D) of the
			 Energy Employees Occupational Illness Compensation Program Act of 2000 (as
			 added by subsection (a) of this Act), for compensation or benefits under such
			 Act shall be considered for compensation or benefits notwithstanding any denial
			 of any other claim for compensation with respect to such individual.
			
